Citation Nr: 0836036	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  06-08 018	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to an effective date earlier than December 21, 
2004, for the grant of service connection for hypertension.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1979 to February 1985 and from February 1987 to March 
1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in July 2005 of a Department 
of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

The initial claim for VA disability compensation for 
hypertension was received at the RO on December 21, 2004, and 
there was no pending claim, formal or informal, before 
December 21, 2004.


CONCLUSION OF LAW

The criteria for an effective date earlier than December 21, 
2004, for the grant of service connection for hypertension 
have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.400 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate the claim.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided the veteran pre-adjudication, content-
complying VCAA notice on the underlying claim of service 
connection for hypertension by a letter, dated in February 
2005.  Where, as here, service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the claim of service connection has been more than 
substantiated, the claim has been proven, thereby rendering 
38 U.S.C.A. § 5103(a) notice no longer required because the 
purpose of the notice has been fulfilled.  Furthermore, once 
a claim for service connection has been substantiated, the 
filing of a notice of disagreement with the RO's decision as 
to the effective date does not trigger additional 38 U.S.C.A. 
§ 5103(a) notice.  Dingess, at 19 Vet. App. 473; Dunlap v. 
Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. 
Peake, 22 Vet. App. 128 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
no further assistance to the veteran is required to comply 
with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that the veteran had several 
isolated findings of elevated blood pressure, as high as 
150/104, during his 11 year period of active duty.  On 
periodic examination in October 1992, the veteran's blood 
pressure was 139/90.

After service, private medical records documented a diagnosis 
of hypertension in May 1994. .  

In May 1996, the veteran reported that he had been monitoring 
his blood pressure at home and had noticed a recent increase 
in the readings.  The veteran's blood pressure was 152/108.  
He was prescribed medication.  

The veteran's claim for service connection for hypertension 
was received by the RO 
on December 21, 2004.

On VA examination in March 2005, the examiner expressed the 
opinion that the veteran's hypertension most likely was 
related to elevated blood pressure readings in service.  

By a rating decision in May 2005, the RO granted service 
connection for hypertension and assigned a disability rating 
of 10 percent effective December 21, 2004, the date of 
receipt of the veteran's claim of service connection.  





Effective Date Criteria

The effective date of an award based on a claim for 
compensation will be the day following separation from 
service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, it will be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(b)(2)(i).

Analysis

The veteran argues that had he been provided a separation 
examination at the time of discharge from service, he would 
have been aware that he had hypertension and he would have 
filed a claim for service connection.  He further contends 
that the effective date for service connection for 
hypertension should be the date when he was diagnosed with 
hypertension in May 1994, or in the alternative, May 1996, 
the date he began medication treatment for hypertension. 

As the record contains no communication from the veteran 
prior to December 21, 2004, expressing intent to file a claim 
of service connection for hypertension, there is no pending 
claim, formal or informal, of service connection for 
hypertension before December 21, 2004.  38 C.F.R. §§ 3.155, 
3.160(c).

As the effective date of the award of service connection is 
based on the date that the application upon which service 
connection is awarded is filed, in this case, December 21, 
2004, and as the claim was received on December 21, 2004, 
more than one year after of separation from active service in 
1992, there is no factual or legal basis to assign an 
effective date before December 21, 2004.  For these reasons, 
the Board finds no legal basis for awarding service 
connection for hypertension earlier than December 21, 2004.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.





As the preponderance of the evidence is against the claim for 
an effective date earlier than December 21, 2004, for the 
grant of service connection for hypertension, the benefit-of-
the-doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).


ORDER

An effective date earlier than December 21, 2004, for the 
grant of service connection for hypertension is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


